FILED
                             NOT FOR PUBLICATION                            DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAVIER ANTONIO CIFUENTES SOSA,                   No.   14-70844
AKA Javier Tony Cifuentes,
                                                 Agency No. A029-263-073
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Javier Antonio Cifuentes Sosa, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo questions of law. Hernandez v. Mukasey, 524 F.3d 1014, 1017

(9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Cifuentes Sosa’s motion to

reopen, where he did not provide evidence of the reason why his convictions were

vacated. See INS v. Abudu, 485 U.S. 94 (1988) (BIA may deny a motion to reopen

for failure to show prima facie eligibility for the relief sought); Poblete Mendoza v.

Holder, 606 F.3d 1137, 1141 (9th Cir. 2010) (“A conviction vacated for reasons

‘unrelated to the merits of the underlying criminal proceedings’ may be used as a

conviction in removal proceedings whereas a conviction vacated because of a

procedural or substantive defect in the criminal proceedings may not.” (internal

citation omitted)).

      Contrary to Cifuentes Sosa’s contentions, the BIA did not ignore or

misapply relevant precedent, place an improper burden of proof on him, or

improperly analyze evidence of Cifuentes Sosa’s state court proceedings.

Cifuentes Sosa’s reliance on law concerning the government’s burden to establish

removability is misplaced.

      PETITION FOR REVIEW DENIED.




                                           2                                   14-70844